PER CURIAM:
Mr. Hutchinson was convicted of an offense in Salt Lake County. He was represented at the trial by Mr. Jimi Mitsunaga, Public Defender. After conviction he filed a notice of appeal on his own behalf and Mr. Mitsunaga undertook to represent him.
After reading the record Mr. Mitsunaga informed Mr. Hutchinson that he had come to the conclusion that there was no error in the record upon which he could reasonably expect to secure a reversal and sent a copy of the letter to this court.
Mr. Hutchinson was advised of Mr. Mit-sunaga’s decision and notified that if he desired to file a brief in his own behalf he could do so within thirty days. That time having expired and no brief having been filed by Mr. Hutchinson, the appeal is dismissed.